Exhibit 10.9

FOURTH AMENDMENT TO

THE ANNTAYLOR STORES CORPORATION

2002 STOCK OPTION AND RESTRICTED STOCK AND UNIT AWARD PLAN

The AnnTaylor Stores Corporation 2002 Stock Option and Restricted Stock and Unit
Award Plan (the “Plan”) is hereby amended effective as of March 13, 2008 (the
“Effective Date”) as set forth below.

1. Section 7 of the Plan is hereby amended to add Subsection (h) at the end
thereof as follows, effective with respect to all Options (as defined in the
Plan) granted pursuant to the Plan, including outstanding Options granted before
the Effective Date:

“(h) CERTAIN PROVISIONS APPLICABLE TO RESTRICTED UNIT AWARDS. Unless otherwise
provided in the Restricted Unit Award Agreement, Restricted Unit Awards shall be
settled as soon as practicable following the vesting thereof (but in no event
later than the last day of the ‘applicable 2 1/2 month period’, as such term is
defined in Treasury Regulation § 1.409A-1(b)(4)(i)(A)).”

Except as set forth above, the Plan is hereby ratified and affirmed in all
respects.